      2:20-cv-02738-DCN          Date Filed 08/18/20         Entry Number 18      Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

                                    CHARLESTON DIVISION


Protection and Advocacy for People with       )
Disabilities, Inc.,                           )               C.A. No. 2:20-cv-02738-DCN
                                              )
       Plaintiff,                             )
                                              )     DEFENDANT CHARLESTON COUNTY
vs.                                           )      SCHOOL DISTRICT’S MOTION TO
                                              )     DISMISS COMPLAINT PURSUANT TO
James Alton Cannon, Jr., in his official      )     RULES 12(b)(1) AND (6), FED. R. CIV. P.
capacity as Charleston County Sheriff,        )
Mitch Lucas, in his official capacity as      )
Assistant Charleston County Sheriff,          )
Willis Beatty, in his official capacity as    )
Chief Deputy of the Charleston County         )
Sheriff's Office, and Charleston County       )
School District,                              )
                                              )
       Defendants.                            )


       Defendant Charleston County School District (“District”) hereby respectfully moves the

Court for an order dismissing Plaintiff’s complaint pursuant to Rules 12(b)(1) and (6), Fed. R.

Civ. P. The District’s motion is based on the grounds that the Court does not have jurisdiction

over Plaintiff’s claims against the District because the Plaintiff lacks standing to assert the claims

and Plaintiff’s claims are barred at this time since administrative procedures and remedies have

not been exhausted as required by 20 U.S.C. 1415(1). Further, Plaintiff’s Fourth Cause of

Action, which purports to allege the District’s violation of state education laws, fails to state a

claim because the allegations lack sufficient factual matter and the state laws at issue do not

create privately enforceable rights or property interests.

       The District’s motion is based on this motion and accompanying memorandum of law,

applicable law, the complaint, and such other arguments and evidence as may properly come
      2:20-cv-02738-DCN    Date Filed 08/18/20   Entry Number 18       Page 2 of 2




before the court.



                                      Respectfully submitted,

                                      HALLIGAN MAHONEY WILLIAMS SMITH
                                      FAWLEY & REAGLE, PA


                                      By:             s/John M. Reagle
                                             John M. Reagle, Fed. I.D. No. 7723
                                             jreagle@hmwlegal.com

                                             Dwayne T. Mazyck, Fed. I.D. No. 9026
                                             dmazyck@hmwlegal.com

                                      P.O. Box 11367
                                      Columbia, South Carolina 29211
                                      (803) 254-4035

                                      Attorneys for Defendant Charleston County School
                                      District

August 18, 2020
Columbia, South Carolina




                                         2
